PER CURIAM.
Whether the Director's categorical denial of access to his Internal Review files was unreasonable so as to justify an award of attorney’s fees under Section 119.12(1), Florida Statutes (1977) was a question of fact for the trial court. Cape Coral Medical Center, Inc. v. News-Press Publishing Co., Inc., 390 So.2d 1216, 1218 (Fla. 2d DCA 1980). The finding of unreasonableness was not contrary to the manifest weight or legal effect of the evidence, Whitman v. Pet Incorporated, 335 So.2d 577 (Fla. 3d DCA 1976), cert. denied, 348 So.2d 951 (Fla.1977), and must be affirmed.
Affirmed.